—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered October 5, 1994, convicting defendant upon her plea of guilty of the crime of manslaughter in the first degree.
Defendant pleaded guilty to the crime of manslaughter in the first degree and was sentenced to a term of 7 to 21 years in prison. She argues that the sentence is harsh and excessive. We disagree. Notwithstanding defendant’s adverse family background and clean criminal record, she admitted to causing the death of a 21/2-year-old child entrusted to her care by inflicting serious physical injuries upon her. In view of this, as well as the fact that the sentence imposed was in accordance with the plea agreement, we find no reason to disturb County Court’s judgment.
Mercure, J. P., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.